Citation Nr: 1127131	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  03-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for defective vision of the left eye, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to March 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The matter was remanded for further evidentiary development in March 2005 and November 2005.  In a March 2007 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court issued a memorandum decision, vacated the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  The Board again remanded the claim in July 2009 for additional evidentiary development.  Some of the requested development was completed, and the case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2009, the Court found that past VA eye examinations were inadequate for rating purposes and remanded this case so that the Veteran could be provided a new examination followed by readjudication consistent with the Court's decision.  In July 2009, the Board remanded this claim in part so that the Veteran could be afforded another VA examination.   

A VA examination was scheduled at the VA Medical Center (VAMC) in Newington, Connecticut.  In December 2010, the Veteran informed VA that he could not travel to Newington for an examination as he is 80 years old, lost a kidney, and has bladder cancer.  He asked to be rescheduled at the Northampton VAMC in Leeds, Massachusetts.  A December 2010 note to the Veteran's file indicates that the Northampton VAMC could not do the necessary type of examination.  The examination was rescheduled at the VAMC in West Haven, Connecticut.  The Veteran apparently canceled this examination due to the distance from his home.  Printouts of April 2011 VA emails have been added to the Veteran's file and indicate that the Northampton VAMC does not authorize fee basis examinations but the Boston RO may be able to.  There is no indication that any efforts to schedule the Veteran for a fee basis examination were made.

An examination is necessary in this case and the Veteran has indicated a willingness to report to an examination.  Unfortunately, the Veteran's age and health prohibit him from traveling long distances for an examination.  Given the above, the Veteran should be scheduled for a fee basis examination.  Instructions to the examiner are detailed below.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his eye disability since 2006.  After securing the necessary release, the RO/AMC should obtain these records.  In addition, current treatment records from the VA ophthalmology/optometry clinic, if any, at the Northampton VA medical center dated since September 2006 should be obtained and associated with the claims file.  

2.  Schedule the Veteran for a fee basis examination with an ophthalmologist to determine the current severity of his service-connected defective vision of the left eye.  The claims file should be made available to and be reviewed by the examiner, and the examination report should reflect that this was done.  All indicated tests should be performed and all findings should be reported.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

(a) The examination should include measurements of uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  Funduscopic and ophthalmologic findings should be recorded.

(b) The examination should also include measurements of the visual field by use of the Goldmann Perimeter Chart.  The charts must be made a part of the report of examination.

(c) The examiner should comment on whether any nonservice-connected left eye disability is at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened the underlying disorder beyond normal progress) by the service-connected defective vision of the left eye resulting from the injury from a grenade explosion.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

(d) Based on information elicited from the Veteran in addition to review of the claims file, the examiner should discuss the functional effects of the Veteran's service-connected left eye disability on his daily activities and ability to work. 

3.  Review the claims file and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Thereafter, readjudicate the claim to include consideration of entitlement to an increased rating on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) (2010).  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


